Citation Nr: 0120396	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-05 900	)	DATE
	)
	)


THE ISSUE

Whether a decision of April 21, 1989, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for bipolar disorder, involved clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to May 1963 
and from March 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in April 2001, the moving party, 
through his representative, claimed that a Board decision of 
April 21, 1989, involved clear and unmistakable error (CUE) 
by denying his claim of entitlement to service connection for 
a psychiatric disability.  His statement was accepted as a 
request for review of the Board's April 21, 1989, decision on 
the grounds of CUE.  See 38 C.F.R. § 20.1404(a) (2000).


FINDINGS OF FACT

1. A decision by the Board of April 21, 1989, incorrectly 
applied the law and regulations extant at that time to the 
facts of the case and was undebatably erroneous by denying 
entitlement to service connection for bipolar disorder.

2. Bipolar disorder had its onset during the veteran's period 
of active service from March 1960 to May 1963.


CONCLUSIONS OF LAW

1. The April 21, 1989, Board decision, which denied a claim 
of entitlement to service connection for a psychiatric 
disability, was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400, 
20.1403 (2000).

2.  Bipolar disorder was incurred in service.  38 U.S.C.A. 
§ 331 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In April 1989, as now, the law provided that service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 331 (later renumbered § 1131.) 

At the time of the Board's prior decision of April 21, 1989, 
the evidence included: the veteran's DD Forms 214 from his 2 
periods of active service;  service medical records from his 
2 periods of active service, including a medical board report 
and physical evaluation board proceedings in 1984; statements 
by the veteran; a lay statement; postservice medical records; 
and a statement by an Army physician. 

The veteran's DD Form 214 from his first period of service 
showed active service from March 1960 to May 1963, with 37 
days lost in February and March 1963 under 10 U.S.C. § 972, 
which provides that an enlisted member of the armed forces is 
liable, after return to full duty, to serve for a period 
which, when added to the period which served before his 
absence from duty, amounts to the term for which he was 
enlisted or inducted.  The statutory provision applies to 
service members who are confined before or after conviction 
and sentence or who are not on full duty for other reasons. 

The veteran's DD Form 214 also contained a notation, above 
his name, "RE-3B".

The veteran's service medical records from his first period 
of service were silent as to any clinical findings or 
diagnoses of a psychiatric disorder.  In a report of medical 
history for separation, dated in late March 1963, the veteran 
stated that he had at that time or had ever had depression or 
excessive worry and nervous trouble of any sort.  However, at 
an examination for separation in late March 1963, the 
veteran's psychiatric status was reported as normal. 

A lay statement was submitted from a neighbor and friend of 
the veteran's family, who stated that, when he returned from 
active service in 1963, the veteran, who had been cheerful 
and outgoing prior to service, was deeply troubled and sad. 

In support of his claim, the veteran submitted a chronology 
of his numerous psychiatric hospitalizations from August 1965 
to May 1980, which occurred between his 2 periods of active 
service. 

The veteran again entered upon active service on March 1, 
1984.  On June 11, 1984, he was admitted to Walter Reed Army 
Medical Center (WRAMC), Washington, DC, on transfer from the 
Community Mental Health Activity, Fort Meade, Maryland.  His 
first period of active service was noted.  It was also noted 
that he had served in the Army National Guard from November 
1975 to August 1977 and in the Naval Reserve from August 1977 
to August 1979 and that he had re-joined the Army National 
Guard in December 1981.  The treating physician, John M. 
Plewes, MD, stated in the summary of hospitalization, "There 
was a questionable admission and treatment in a 'state 
hospital in Maryland at age 15 for voyeuristic activities'."  
A history of depression and 'aberrant' activities suggestive 
of mania while he was on active duty in 1963 was noted.  
Psychiatric hospitalizations between his 2 periods of service 
were noted.  A physician who had been rendering psychiatric 
treatment to the veteran in Baltimore, Dr. Babaturk, reported 
to Dr. Plewes that the veteran had been hospitalized in 1980 
at a state hospital with a diagnosis of schizophrenia, rule 
out manic depressive disorder and, at that time, 
hallucinations, delusions, and circumstantial, pressured 
speech was reported.  Dr. Babaturk, who was in the National 
Guard and had seen the veteran every month for 4 years, 
concurred in a diagnosis of bipolar disorder, which, he said, 
was consistent with the veteran's behavior at work and 
socially. 

On admission to WRAMC in June 1984, the diagnosis was bipolar 
episode, depressive phase, with psychotic features.  In early 
August 1984, during hospitalization, the veteran became 
hypomanic, and Elavil, which had been prescribed for 
depression, was tapered and discontinued.  In late August 
1984, on weekend pass, the veteran was manic and flew from 
Baltimore to Mexico City, where he stayed in an expensive 
hotel, bought jewelry, and allegedly became engaged to a 
local woman he met in a store.  He stopped taking lithium 
carbonate and Trilafon, which had been prescribed for mania.  
After his return to WRAMC, his condition was stabilized.  The 
diagnosis was bipolar disorder, depressed, with psychotic 
features.  It was reported that the veteran was not medically 
fit for continued active service. 

In October 1984, a medical board reported a diagnosis of 
bipolar disorder, depressed, with psychotic features, 
manifested by prior manic episodes, with first manic episode 
in 1963.  The approximate date of origin of the disorder was 
found to have been in February 1963.  The matter was referred 
to a Physical Evaluation Board (PEB).  An informal PEB made 
findings in November 1984, but the veteran requested a formal 
PEB, which convened and took testimony in December 1984 from 
the veteran and Dr. John M. Plewes. 

The veteran testified that the statement in the summary of 
his hospitalization at WRAMC that he had been a patient at a 
state mental hospital at age 15 years was not correct, and 
Dr. Plewes testified that there was no documentation of such 
a hospital admission.  The veteran testified that the 
notation "RE-3B" on the DD Form 214 from his first period 
of active service meant that he was not allowed to re-enlist 
without a waiver, and, in a discussion on the record, members 
of the PEB agreed that that was the meaning of the notation.   

Dr. Plewes testified that: voyeuristic activities by the 
veteran at age 15 years would have been an indication of 
psychosexual dysfunction rather than bipolar disorder; the 
veteran's bipolar disorder was manifested during his first 
period of active service by depression which had its onset in 
1962 and by a manic episode in early 1963; during the manic 
episode the veteran 'stole' or used without permission an 
Army truck and was then seen by a psychiatrist;  the incident 
with the truck and the visit to the psychiatrist were not 
documented in the veteran's records, but the 'days lost' and 
prohibition of re-enlistment shown on his DD Form 214 were 
objective confirmation that the veteran had been confined 
during February and March for an offense, most likely 
unauthorized use of an Army truck; he called 2 records 
centers in St. Louis, Missouri, in attempt to obtain 
additional service records of the veteran but was informed 
that none were available; the veteran's repeated 
hospitalizations due to cycling from mania and depression and 
back again were documented since 1965; and, as shown in the 
summary of his hospitalization at WRAMC since June 1984, the 
veteran, after entrance upon active duty in March 1984, had 
an episode of depression followed by a manic episode, which 
were manifestations of his manic-depressive (bipolar) 
illness. 

In December 1984, the formal PEB found that the veteran had 
the disability of bipolar disorder with psychotic features, 
which was incurred or aggravated while entitled to basic pay 
and a proximate result of performing duty, and that the 
present disability was 50 percent disabling less EPTS/natural 
progression of 30 percent equaling a net percentage of 20 
percent disabling.  The formal PEB stated, "The PEB notes 
that member's impairment is of long standing and manifested 
as a bipolar disorder in 1963 during a period of active 
service and this manifestation was a result of service 
aggravation."

At a VA examination in June 1986, the veteran gave a history 
of "having a very low feeling about myself" during his 
first period of active service.  Then, he stated, he felt 
"vigorous and racy-- very excited" for a period of 4 days 
and nights during which he did not sleep and took an Army 
truck and crashed it through a gate.  On neuropsychiatric 
examination, a history for at least 20 years of repeated 
episodes of psychotic proportions was noted.  It was noted 
that his first manic episode was in service in 1963, when he 
was irrational, depressed, and hallucinated, and that he had 
been diagnosed with bipolar illness.  At the time of the June 
1986 examination, the veteran was psychotic, with lucid 
intervals. 

In February 1989, Dr. John M. Plewes, in a memorandum to the 
Board, stated that, "[The veteran] was in the Army in 1963 
when he suffered a 'nervous breakdown', which, by description 
would today be classified as a manic episode.  He received 
only superficial treatment for this episode while in the 
service and exitted same shortly after the episode.  
Following this event, he had episodes of mania, hypomania, 
and depression alternating over a 20-year period while not in 
the service and was treated in civilian facilities.  He next 
came to the attention of the Army while working as a Maryland 
National Guard Specialist (E-5) on full time active duty.  He 
was admitted to the Walter Reed Army Medical Center 
Psychiatric Ward in June 1984 after being referred from 
Kimbrough Army Community Hospital while suffering from a 
manic episode."  Dr. Plewes also stated, "The incident 
which occurred in 1963 during his first enlistment was the 
beginnings of his first manic episode." 

A review of the evidence of record which was before the Board 
in April 1989 thus reveals that there was substantial 
evidence that the veteran had an acquired psychiatric 
disorder during his first period of active service from March 
1960 to May 1963, which was manifested by depression and a 
manic episode.  The medical evidence of record supported a 
finding of the presence of a major mental disorder while the 
veteran was on active duty in 1962-63, and there was no 
medical evidence contrary to such a finding. The veteran's 
report of medical history in March 1963, contained in his 
service medical records, in which he reported 'nervous 
trouble', and the notations on his separation document 
concerning days lost and a prohibition of re-enlistment 
constituted evidence which tended to corroborate his history 
of a manic episode in early 1963 while he was on active duty. 

In the Discussion and Evaluation section of the Board's April 
21, 1989, decision, it was stated that there was "no 
objective confirmation" of the veteran's statements that in 
early 1963 he stole a truck and underwent some psychiatric 
treatment.  However, the formal PEB accepted Dr. Plewes 
testimony that the history provided by the veteran, which 
showed that he had had a manic episode in early 1963, in 
which he used an Army truck without authorization, was 
consistent with the notations on his separation document.  It 
is clear from the transcript of the formal PEB proceedings 
that the PEB accepted the veteran's DD Form 214 as objective 
confirmation of his history of a manic episode in early 1963.  
In the decision of April 21, 1989, the Board did not discuss 
the testimony by Dr. Plewes in this regard or the finding of 
the formal PEB that the veteran had a manic episode while on 
active duty in 1963. 

In the Discussion and Evaluation section of the Board's April 
21, 1989, decision, the Board did not provide any reasons or 
bases for a conclusion that an acquired psychiatric disorder 
was not incurred in or aggravated by the veteran's first 
period of active service, other than to say that there was no 
objective confirmation of the truck incident or any 
psychiatric treatment in early 1963.  The Board rather 
discussed at length the issue of whether an acquired 
psychiatric disorder which pre-existed the veteran's second 
period of active service was aggravated by the second period 
of active service.  The only one of the findings of fact made 
by the Board in the decision of April 21, 1989, which 
pertained to his first period of service stated, "The 
service medical records from the veteran's first period of 
service contain no clinical findings or diagnoses pertaining 
to a psychiatric disorder; a psychosis was not manifested 
within one year of service separation."  The Board did not 
make a finding of fact that the veteran did not manifest an 
acquired psychiatric disorder during his first period of 
active service.  

The Board made a conclusion of law in the decision of April 
21, 1989, that "bipolar disorder was not incurred in or 
aggravated by the veteran's first period of service, nor may 
it be presumed to have been so incurred."  To the extent 
that the Board concluded that an acquired psychiatric 
disorder was not incurred in or aggravated by the veteran's 
first period of active service, such conclusion was not 
supported by findings of fact based on the evidence which was 
of record or by reasons and bases for such a decision.  
Indeed, such a conclusion was contrary to the evidence of 
record, which showed that the veteran had had episodes of 
depression and mania during his first period of active 
service.  As noted above, all of the medical evidence of 
record and, also, the findings of the medical board and the 
formal PEB were to the effect that an acquired psychiatric 
was incurred in or aggravated by the veteran's first period 
of active service.  Therefore, the Board now finds that it 
was clear error for the Board not to find in April 1989 that 
the veteran had episodes of bipolar disorder during his first 
period of active service.  

The determinative issue in the case before the Board in April 
1989 involved a medical judgment as to whether the history 
provided by the veteran in 1984 concerning his mental status 
in 1963 was consistent with the facts known from official 
records and with his subsequent mental illness history.  
Because all of the physicians who considered that medical 
issue, including the treating physician in 1984, Dr. Plewes, 
and the formal PEB found that the veteran's history of having 
had episodes of depression and mania while on active duty in 
1962-63 was accurate, and because there was no medical 
evidence against the veteran's claim, the Board now concludes 
that it was CUE for the Board, in the decision of April 21, 
1989, to deny entitlement to service connection for bipolar 
disorder. 


ORDER

The motion for revision of the Board's decision of April 21, 
1989, on the grounds of CUE is granted.

Service connection for bipolar disorder is granted.


		
	Bruce Kannee
	Member, Board of Veterans' Appeals

 



